Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Response to Amendment
Claims 1, 5, 12-15 and 19-20 have been amended.
Claims 10-11 and 18 have been canceled.
Claims 21-23 have been newly added.

Claims 1-9, 12-17 and 19-23 are pending.



Response to Arguments
Applicant’s arguments filed on 9/22/22, with respect to the pending claims, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Claim Rejections - 35 USC § 102
I.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

II.	Claims 1-9, 12-13, 15-17 and 22-23 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by JEFFREY (USPN 8,478,636).

a.	Per claim 1, JEFFREY teaches a method for generating a predictive model, the method comprising: 
accessing data from a dynamic dataset and from a static dataset (col.3 line 49-col.4 line 23, col.7 lines 44-58, col.21 lines 4-24 and 44-48—accessing dynamic and static data);

generating a unique individual profile for each of a plurality of subjects within a population, the unique individual profile being generated from the data in the dynamic and the static datasets (col.5 lines 13-37, col.7 lines 44-58—generating a unique user registration data and profile from dynamic and static datasets);

assigning a class attribute to each of the plurality of subjects (col.4 lines 1-23, col.4 line 40-col.5 line 4, col.17 lines 2-5—classifying and assigning attributes to voters);

developing a classification model based on the unique individual profile and the class attribute for each of the plurality of subjects (col.22 lines 15-41, col.23 lines 58-64, col.24 lines 24-40—developing a descriptive personal data model based on user’s analyzed interactions and profile); and
 
generating an individual score for each of the plurality of subjects using the classification model (col.17 lines 2-5, col.19 lines 14-43, col.23 lines 58-64—generating voter scoring based on classification and personal voter data),

wherein the individual score lies within a range of [0, 1] (col.12 lines 45-65, col.17 lines 2-5—voting scores with different ranges);

wherein the range further comprises a threshold, t, the threshold, t, defining a boundary between a first predicted outcome and a second predicted outcome (col.3 lines 37-48, col.14 lines 1-17 and 54-60, col.15 line 60-col.16 line 12—scoring range based on predicted outcomes);

wherein the first predicted outcome comprises [0, t] and the second predicted outcome comprises [t, 1] (col.1 lines 52-60, col.3 lines 37-48, col.15 line 60-col.16 line 12—parameters for predictions based on voting campaigns).

Claim 15 contain limitations that are substantially equivalent to the limitations of claim 1, and are therefore rejected under the same basis. 
b.	Per claim 2, JEFFREY teaches the method as in claim 1, wherein the dynamic dataset comprises one or more of: poll results, donation data, grassroots survey results, or field-based information (col.4 lines 45-50, col.21 lines 44-48—grassroot efforts, polling, surveying).  
c.	Per claim 3, JEFFREY teaches the method as in claim 1, wherein the static dataset comprises one or more of: voter registration data for any of the plurality of subjects, a voting history for any of the plurality of subjects, consumer data for any of the plurality of subjects, or demographic attributes associated with any of the plurality of subjects individual or a household comprising any of the plurality of subjects (col.2 lines 45-50, col.7 lines 44-61, col.13 lines 8-27, col.15 lines 44-57, col.17 lines 1-5, col.20 lines 33-38, col.22 lines 15-26—voting history, registration and demographic attributes).  
d.	Per claim 4, JEFFREY teaches the method as in claim 3, wherein the consumer data comprises one or more of: a behavioral consumer habit, a hobby, or a recreational interest (col.7 lines 44-58, col.21 lines 55-67—voter interests, motivating issues and affiliations).  
e.	Per claim 5, JEFFREY teaches the method as in claim 1, wherein the unique individual profile for each of the plurality of subjects is generated by linking a first portion of data within the dynamic dataset with a corresponding second portion of data within the static dataset (col.5 lines 13-37, col.7 lines 44-58, col.22 lines 15-41, col.23 lines 58-64, col.24 lines 24-40—unique personal data model based on user’s analyzed interactions and profile from static and dynamic data).  
Claim 16 contain limitations that are substantially equivalent to the limitations of claim 5, and are therefore rejected under the same basis. 
f.	Per claim 6, JEFFREY teaches the method as in claim 5, wherein the first portion of data comprises a phone number and the corresponding second portion of data comprises a matching phone number (col.3 lines 49-67, col.10 lines 16-67, col.12 lines 9-19, col.21 lines 55-62, col.22 line 56-col.23 line 19, col.23 lines 58-64—matching user personal data comprising phone numbers).  
g.	Per claim 7, JEFFREY teaches the method as in claim 1, wherein assigning the class attribute comprises identifying a response to a ballot question, the response being an election between a first candidate or a second candidate selected from a top two candidates or between a first party or a second party selected from a two most dominant parties (col.4 lines 1-23, col.14 lines 20-67—classify voters based on voting histories between different candidates and parties).  
Claim 17 contain limitations that are substantially equivalent to the limitations of claim 7, and are therefore rejected under the same basis. 
h.	Per claim 8, JEFFREY teaches the method as in claim 1, further comprising updating the dynamic dataset with campaign specific information (col.3 lines 37-48, col.4 lines 1-23, col.14 lines 38-67—updating dynamic data comprising campaign information).  
i.	Per claim 9, JEFFREY teaches the method as in claim 1, further comprising predicting an outcome of an event based on an aggregated count of the individual scores for the plurality of subjects (col.3 lines 37-48—predictive model of events based on point value and scoring of user data).
Claims 22-23 contain limitations that are substantially equivalent to the limitations of claim 9, and are therefore rejected under the same basis. 
j.	Per claim 12, JEFFREY teaches the method as in claim 1, wherein determining the threshold comprises: identifying one or more undecided individual records that are explicitly identified as unaffiliated with both a first class and a second class; calculating a median score among the one or more undecided individual records; and assigning the median score as the threshold (col.1 lines 38-51, col.17 lines 6-13, col.18 lines 7-42, col.26 line 57-col.27 line 3—determining undecided voters and averaging voter scores).
k.	Per claim 13, JEFFREY teaches the method as in claim 1, wherein the threshold, t, is 0.5 (col.3 lines 37-48, col.14 lines 1-17 and 54-60, col.15 line 60-col.16 line 12—scoring range based on predicted outcomes).


Claim Rejections - 35 USC § 103
III.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

IV.	Claims 14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over JEFFREY (USPN 8,478,636) in view of MOORE (USPN 8,523,052).

	Per claim 14, JEFFREY teaches the method as in claim 1 as applied above, yet fails to further teach the method further comprising predicting an outcome of an election, the outcome comprising the first predicted outcome and the second predicted outcome, wherein predicting the outcome of the election comprises determining a percentage of individual scores associated with one or both of the first predicted outcome or the second predicted outcome relative to a total of the individual scores for the plurality of subjects. However, MOORE teaches predicting the outcome of an election between a first and second predicted outcome, based on scores associated with each predicted outcome from the total of scores (col.4 lines 58-67, col.18 line 54-col.19 line 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of JEFFREY and MOORE for the purpose of using voting data, parameters and voter scores to predict the outcome of an election, which is well-known in the art for predicting and forecasting the results.
Claim 19-20 contains limitations that are substantially equivalent to the limitations of claims 14-15, and are therefore rejected under the same basis. 

V.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over JEFFREY (USPN 8,478,636) in view of GOVINDARAJAN et al (USPN 10,552,432).

	Per claim 21, JEFFREY teaches the method as in claim 1 as applied above, yet fails to explicitly teach the method wherein the classification model is developed using a Random Forest machine learning process. However, GOVINDARAJAN et al teach using a Random Forest Classification model machine learning process (col.11 line 65-col.12 line 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of JEFFREY and GOVINDARAJAN et al for the purpose of using a Random Forest machine learning process, which is well-known model used in the classification and regression of data for determining outcomes.

Conclusion
VI.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
USPN 8,195,505 – Vote tabulation with an electronic audit trail
VII.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

VIII.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday, 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTIE D SHINGLES/
Primary Examiner, Art Unit 2448